09-2505-ag
     H uang v. H older



 1                              UNITED STATES COURT OF APPEALS
 2                                  FOR THE SECOND CIRCUIT
 3
 4                                        SUMMARY ORDER
 5
 6   RULINGS BY SUMM ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 7   SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED
 8   BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
 9   W HEN CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY
10   M UST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE
11   NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER MUST SERVE A COPY
12   OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
13
14           At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
15   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
16   on the 4th day of August, two thousand and ten.
17
18   PRESENT:
19
20               GUIDO CALABRESI,
21               ROSEMARY S. POOLER,
22               DENNY CHIN,
23                                 Circuit Judges.
24   ___________________________________________________
25
26   Yuang Zee HUANG,
27
28                                 Petitioner,
29
30                       -v.-                                           No. 09-2505-ag
31
32
33   Eric H. HOLDER, Jr., Attorney General of the United States,
34
35                                 Respondent,
36
37   ___________________________________________________
38
39   Submitted for Plaintiff-Appellee:            MICHAEL BROWN, Law Offices of Michael
40                                                Brown, New York, N.Y.
41




                                                    -1-
 1   Submitted for Defendants-Appellants:        CHRISTOPHER P. McGREAL, United States
 2                                               Department of Justice, Office of Immigration
 3                                               Litigation, Washington, D.C.
 4
 5   ___________________________________________________
 6
 7          AFTER ARGUMENT AND UPON DUE CONSIDERATION of this motion for a
 8   stay pending resolution of a petition for review of a judgment entered by the Board of
 9   Immigration Appeals, it is hereby ORDERED, ADJUDGED, AND DECREED that the motion
10   is GRANTED.
11   ___________________________________________________
12
13          Petitioner Yuan Zee Huang filed an appeal from the Board of Immigration Appeals’s

14   denial of his untimely motion to reopen and moved this Court to stay his order of removal

15   pending the resolution of his appeal. Before submitting its brief on the merits, the Government

16   moved to dismiss Huang’s appeal pursuant to the fugitive disentitlement doctrine. The

17   Government’s motion is hereby held in abeyance pending full briefing on the merits. See Wu v.

18   Holder, No. 09-2564 (2d Cir. August 4, 2010). The panel of this court hearing the merits should

19   be sent the Government’s motion for dismissal. We grant Huang’s stay of removal pending

20   action by that panel.

21

22                                               FOR THE COURT:

23                                               Catherine O’Hagan Wolfe, Clerk of Court

24

25




                                                    -2-